Case 2:20-cv-02600-SHL-cgc Document 30 Filed 09/11/20 Page 1 of 3                     PageID 197



                                                                                      Revised July 2012
               United States District Court for Western District of Tennessee
                  MOTION FOR LEAVE TO APPEAR PRO HAC VICE

Case Title
 Plaintiff
Fusion Elite All Stars, et al
 Defendant
Varsity Brands, LLC, et al
 Case Number                                       Judge
2:20-cv-02600                                     Shery H. Lipman

r, H. Laddie Montague, Jr.                                        hereby apply to the United
States District Court for the Western District of Tennessee, pursuant to Local Rule 83.4(d), for
permission to appear and participate in the above-entitled action on behalf of
Plaintiffs                                                 by whom I have been retained.

I am a memb er of goo d stan mgand er1gi·b1e to prac fice bf
                                                           e ore the f o11owmg courts:
                             Title of Court                                   Date Admitted
                          See Attachment "A".




I certify that I subject myself to the jurisdiction of the United States District Court for the
Western District of Tennessee and have obtained and have familiarized myself with and agree
to be bound by the Western District of Tennessee Local Rules, Tennessee Supreme Court Rule 8
(Rules of Professional Conduct) and the Guidelines of Professional Courtesy and Conduct.

Please find attached a certificate of good standing from the highest Court of a state or the
District of Columbia, and from a United States District Court.

A proposed order, in word processing format, granting this Motion will be emailed to the ECF
mailbox of the presiding judge.




    The pro hac vice admission fee is $150.00 that shall be paid to the Clerk of Court through
                   the Court's Electronic Case Filing System's pay.gov feature.




                                              Page -1-
Case 2:20-cv-02600-SHL-cgc Document 30 Filed 09/11/20 Page 2 of 3                             PageID 198




I hereby certify that the information provided below is true and accurate:
 Applicant's Last Name             First Name                           Middle Name/Initial
Montague, Jr                      H.                                   Laddie

 Applicant'sFirmNameBerger          Montague PC
 ABplicant' s Address                                                     Room/Suite Number
 1 18 Market Street                                                         Suite 3600

 City   Phi lade Iph ia                              StatepA                       ZipCo19103
 Applicant's Email Address
              hlmontague@bm.net
 Applicant's Phone Number(s)
                               215 _8 ?5_3000

                                       Certificate of Service

I hereby certify that a true and correct copy of the foregoing pleading has been served
via the Court's Electronic Case Filing system to the following:

George S. Cary (gcary@cgsh.com)        Grady Garrison (ggarrison@bakerdonelson.com)
Steven J. Kaiser (skaiser@cgsh.com)    Nicole D. Berkowitz (nberkowitz@bakerdonelson.com)
Cleary Gottlieb Steen & Hamilton LLP   Baker, Donelson, Bearman, Caldwell, & Berkowitz, PC
2112 Pensylvania Ave., NW              165 Maidson Ave., Ste 2000
Washington, DC 20037                   Memphis, TN 38103



                                   Certificate of Consultation

 I hereby certify that Plaintiffs' counsel conferred by way of electronic mail with Steven
 J. Kraiser (on August 19, 2020) and Nicole Berkowitz (on August 31, 2020) who stated
 that they do not oppose the forgoing Motion.




 Date                                                Electronic Signature of Applicant
        9/11/2020
                                                     S/ H. Laddie Montague, Jr.


                                                Page -2-
Case 2:20-cv-02600-SHL-cgc Document 30 Filed 09/11/20 Page 3 of 3             PageID 199

                                     Attachment “A”


                   HLM COURT ADMISSIONS
               Court                               Address                    Year of
                                                                             Admission
  Commonwealth of Pennsylvania       Supreme Court Prothonotary's Offices      1964
                                     1515 Market St., Suite 1414
                                     Philadelphia, PA 19102
  District of Columbia               Clerk of Court                            1964
                                     333 Constitution Ave., N.W.
                                     Room 1225
                                     Washington D.C. 20001
  Eastern District of Pennsylvania   Clerk of Court                            1964
                                     601 Market Street
                                     Room 2609
                                     Philadelphia, PA 19106
  U.S. Court of Appeals, Second      Thurgood Marshall U.S. Courthouse         1966
  Circuit                            Attn: Attorney Admissions
                                     40 Foley Square                        Last Renewal
                                     New York, NY 10007                      4/23/2018
  U.S. Court of Appeals, Third       Attn: Attorney Admissions                  1964
  Circuit                            21400 U.S. Courthouse
                                     601 Market Street
  .                                  Philadelphia, PA 19106
  U.S. Court of Appeals, Fifth       Attn: Attorney Admissions                 1980
  Circuit                            600 S. Maestri Place                    Readmitted
                                     New Orleans, LA 70130                     1998
  U.S. Court of Appeals, Sixth       Clerk of Court                            1998
  Circuit                            U.S. Courthouse
                                     100 E. Fifth Street
                                     Cincinnati, OH 45202
  U.S. Court of Appeals, Seventh     Clerk of Court                            1996
  Circuit                            219 S. Dearborn Street
                                     Room 2722
                                     Chicago, IL 60604
  U.S. Court of Appeals, Eighth      Clerk of Court                          2/11/2016
  Circuit                            Thomas F. Eagleton Courthouse
                                     111 South 10th Street
                                     St. Louis, MO 63102
  U.S. Court of Appeals, Ninth       Clerk, U.S. Court of Appeals              1991
  Circuit                            P.O. Box 193939
                                     San Francisco, CA 94119
  U.S. Supreme Court                 Clerk,                                    1979
                                     Supreme Court of the United States
                                     Attn: Admissions Office
                                     1 First Street N.E.
                                     Washington, D.C. 20543
